PER CURIAM.
The revocation of the appellant’s probation is affirmed upon the failure of the appellant to file monthly reports, in violation of condition (2) of her probation order, and upon the failure of the appellant to contribute to the costs of her probation, in violation of condition (11) of her probation order. We strike from the revocation order the finding of violation of condition (7). The order, the judgment and the sentence are affirmed in all other respects.
SCHEB, Acting C. J., and OTT and CAMPBELL, JJ., concur.